          Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 1 of 20 Page ID #:72



    1     TRACY L. WILKISON
          Acting United States Attorney
    2     SCOTT M. GARRINGER
          Assistant United States Attorney
    3     Chief, Criminal Division
          MAXWELL COLL (Cal. Bar No. 312651)
    4     Assistant United States Attorney
          General Crimes Section
    5          1200 United States Courthouse
               312 North Spring Street
    6          Los Angeles, California 90012
               Telephone: (213) 894-1785
    7          Facsimile: (213) 894-0142
               E-mail:    maxwell.coll@usdoj.gov
    8
          Attorneys for Plaintiff
    9     UNITED STATES OF AMERICA

   10                            UNITED STATES DISTRICT COURT

   11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

   12     UNITED STATES OF AMERICA,               No. CR 2:21-00172-JFW

   13               Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                                  BUM JIN PARK
   14                     v.

   15     BUM JIN PARK,

   16               Defendant.

   17

   18          1.    This constitutes the plea agreement between BUM JIN PARK
   19     (“defendant”) and the United States Attorney’s Office for the Central
   20     District of California (“the USAO”) in the above-captioned case.
   21     This agreement is limited to the USAO and cannot bind any other
   22     federal, state, local, or foreign prosecuting, enforcement,
   23     administrative, or regulatory authorities.
   24                               DEFENDANT’S OBLIGATIONS
   25          2.    Defendant agrees to:
   26                a.   At the earliest opportunity requested by the USAO and
   27     provided by the Court, appear and plead guilty to count three of the
   28     indictment in United States v. Bum Jin Park, CR No. 2:21-00172-JFW,

5/27/21
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 2 of 20 Page ID #:73



1    which charges defendant with making and subscribing to a false tax

2    return, in violation of 26 U.S.C. § 7206(1).

3               b.   Not contest facts agreed to in this agreement.

4               c.   Abide by all agreements regarding sentencing contained

5    in this agreement.

6               d.   Appear for all court appearances, surrender as ordered

7    for service of sentence, obey all conditions of any bond, and obey

8    any other ongoing court order in this matter.

9               e.   Agree that all court appearances, including his change

10   of plea hearing and sentencing hearing, may proceed by video-

11   teleconference (“VTC”) or telephone, if VTC is not reasonably

12   available, so long as such appearances are authorized by Order of the

13   Chief Judge No. 21-031 or another order, rule, or statute.           Defendant

14   understands that, under the Constitution, the United States Code, the

15   Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),

16   he may have the right to be physically present at these hearings.

17   Defendant understands that right and, after consulting with counsel,

18   voluntarily agrees to waive it and to proceed remotely.           Defense

19   counsel also joins in this consent, agreement, and waiver.

20   Specifically, this agreement includes, but is not limited to, the

21   following:

22                   i.    Defendant consents under Federal Rules of

23   Criminal Procedure 5(f) and 10(c) and Section 15002(b) of the CARES

24   Act to proceed with his change of plea hearing by VTC or telephone,

25   if VTC is not reasonably available.

26                   ii.   Defendant consents under Section 15002(b) of the

27   CARES Act to proceed with his sentencing hearing by VTC or telephone,

28   if VTC is not reasonably available.

                                          2
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 3 of 20 Page ID #:74



1                    iii. Defendant consents under 18 U.S.C. § 3148 and

2    Section 15002(b) of the CARES Act to proceed with any hearing

3    regarding alleged violations of the conditions of pretrial release by

4    VTC or telephone, if VTC is not reasonably available.

5               f.   Not commit any crime; however, offenses that would be

6    excluded for sentencing purposes under United States Sentencing

7    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

8    within the scope of this agreement.

9               g.   Be truthful at all times with the United States

10   Probation and Pretrial Services Office and the Court.

11              h.   Pay the applicable special assessments at or before

12   the time of sentencing unless defendant has demonstrated a lack of

13   ability to pay such assessments.

14              i.   At or before the time of sentencing, satisfy a portion

15   of the restitution/fine obligations based on ability to pay by

16   delivering a certified check or money order to the Fiscal Clerk of

17   the Court in the amount of $70,000.00, to be held until the date of

18   sentencing and, thereafter, applied to satisfy defendant’s

19   restitution/fine balance.      Payments may be made to the Clerk, United

20   States District Court, Fiscal Department, 255 East Temple Street,

21   11th Floor, Los Angeles, California 90012.

22              j.   Ability to pay shall be assessed based on the

23   Financial Disclosure Statement, referenced below, and all other

24   relevant information relating to ability to pay.

25              k.   Not seek the discharge of any restitution obligation,

26   in whole or in part, in any present or future bankruptcy proceeding.

27              l.   Defendant agrees that any and all restitution/fine

28   obligations ordered by the Court will be due in full and immediately.

                                          3
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 4 of 20 Page ID #:75



1    The government is not precluded from pursuing, in excess of any

2    payment schedule set by the Court, any and all available remedies by

3    which to satisfy defendant’s payment of the full financial

4    obligation, including referral to the Treasury Offset Program.

5               m.   Complete the Financial Disclosure Statement on a form

6    provided by the USAO and, within 30 days of defendant’s entry of a

7    guilty plea, deliver the signed and dated statement, along with all

8    of the documents requested therein, to the USAO by either email at

9    usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

10   Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

11   Angeles, CA 90012.

12              n.   Authorize the USAO to obtain a credit report upon

13   returning a signed copy of this plea agreement.

14              o.   Consent to the USAO inspecting and copying all of

15   defendant’s financial documents and financial information held by the

16   United States Probation and Pretrial Services Office.

17        3.    Defendant admits that defendant received $272,005,

18   $245,377, and $275,437 of unreported income for tax years 2014, 2015,

19   and 2016, respectively.     Defendant agrees that:

20              a.   Defendant will sign closing agreements with the

21   Internal Revenue Service contemporaneously with the signing of this

22   plea agreement, permitting the Internal Revenue Service to assess and

23   collect the total sum of $252,764 ($85,436, $78,947, and $88,381 for

24   the defendant’s tax years 2014, 2015, and 2016, respectively), which

25   comprises the tax liabilities, as well as assess and collect the

26   civil fraud penalty for each year and statutory interest, on the tax

27   liabilities, as provided by law.

28

                                          4
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 5 of 20 Page ID #:76



1               b.   Defendant will not, after signing the closing

2    agreements, file any claim for refund of taxes, penalties, or

3    interest for amounts attributable to the returns filed in connection

4    with this plea agreement.

5               c.   Defendant is liable for the fraud penalty imposed by

6    the Internal Revenue Code, 26 U.S.C. § 6663, on the understatements

7    of tax liability for tax years 2014, 2015, and 2016.

8               d.   Defendant gives up any and all objections that could

9    be asserted to the Examination Division of the Internal Revenue

10   Service receiving materials or information obtained during the

11   criminal investigation of this matter, including materials and

12   information obtained through grand jury subpoenas.

13                              THE USAO’S OBLIGATIONS

14        4.    The USAO agrees to:

15              a.   Not contest facts agreed to in this agreement.

16              b.   Abide by all agreements regarding sentencing contained

17   in this agreement.

18              c.   At the time of sentencing, move to dismiss the
19   remaining counts of the indictment as against defendant.           Defendant

20   agrees, however, that at the time of sentencing the Court may

21   consider any dismissed charges in determining the applicable

22   Sentencing Guidelines range, the propriety and extent of any

23   departure from that range, and the sentence to be imposed.

24              d.   At the time of sentencing, provided that defendant

25   demonstrates an acceptance of responsibility for the offense up to

26   and including the time of sentencing, recommend a two-level reduction

27   in the applicable Sentencing Guidelines offense level, pursuant to

28

                                          5
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 6 of 20 Page ID #:77



1    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

2    additional one-level reduction if available under that section.

3               e.   Recommend that defendant be sentenced to a term of

4    imprisonment no higher than the low end of the applicable Sentencing

5    Guidelines range, provided that the offense level used by the Court

6    to determine that range is 13 or higher.        For purposes of this

7    agreement, the low end of the Sentencing Guidelines range is that

8    defined by the Sentencing Table in U.S.S.G. Chapter 5, Part A,

9    without regard to reductions in the term of imprisonment that may be

10   permissible through the substitution of community confinement or home

11   detention as a result of the offense level falling within Zone B or

12   Zone C of the Sentencing Table.

13        5.    Because the justice system is facing an unprecedented

14   crisis through the backlog of cases, the parties agree that defendant

15   is entitled to a two-level variance as recognition of defendant’s

16   early acceptance of responsibility, which will lessen the burden on

17   the court system by: (1) waiving any right to presence and pleading

18   guilty at the earliest opportunity by VTC (or telephone, if VTC is

19   not reasonably available); (2) waiving any right to presence and

20   agreeing to be sentenced by VTC (or telephone, if VTC is not

21   reasonably available) should the Central District of California’s

22   General Order allow for it; (3) agreeing to appear at all other times

23   by VTC or telephone; and (4) waiving all appellate rights.

24                              NATURE OF THE OFFENSE

25        6.    Defendant understands that for defendant to be guilty of

26   the crime charged in count three, that is, making and subscribing to

27   false tax returns, in violation of 26 U.S.C. § 7206(1), the following

28   must be true: (1) defendant signed and filed a tax return that he

                                          6
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 7 of 20 Page ID #:78



1    knew contained false or incorrect information as to a material

2    matter; (2) the tax return contained a written declaration that it

3    was being signed subject to penalties of perjury; and (3) in filing

4    the false tax return, defendant acted willfully.          A defendant acted

5    “willfully” when defendant knew federal tax law imposed a duty on him

6    and defendant intentionally and voluntarily violated that duty.

7                             PENALTIES AND RESTITUTION

8         7.    Defendant understands that the statutory maximum sentence

9    that the Court can impose for violation of Title 26, United States

10   Code, Section 7206, is: 3 years’ imprisonment; a one-year period of

11   supervised release; a fine of $250,000 or twice the gross gain or

12   gross loss resulting from the offense, whichever is greatest; and a

13   mandatory special assessment of $100.

14        8.    Defendant understands and agrees that the Court: (a) may

15   order defendant to pay restitution in the form of any additional

16   taxes, interest, and penalties that defendant owes to the United

17   States based upon the counts of conviction and any relevant conduct;

18   and (b) must order defendant to pay the costs of prosecution, which

19   may be in addition to the statutory maximum fine stated above.

20        9.    Defendant understands that supervised release is a period

21   of time following imprisonment during which defendant will be subject

22   to various restrictions and requirements.        Defendant understands that

23   if defendant violates one or more of the conditions of any supervised

24   release imposed, defendant may be returned to prison for all or part

25   of the term of supervised release authorized by statute for the

26   offense that resulted in the term of supervised release, which could

27   result in defendant serving a total term of imprisonment greater than

28   the statutory maximum stated above.

                                          7
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 8 of 20 Page ID #:79



1         10.   Defendant understands that, by pleading guilty, defendant

2    may be giving up valuable government benefits and valuable civic

3    rights, such as the right to vote, the right to possess a firearm,

4    the right to hold office, and the right to serve on a jury.

5    Defendant understands that he is pleading guilty to a felony and that

6    it is a federal crime for a convicted felon to possess a firearm or

7    ammunition.   Defendant understands that the convictions in this case

8    may also subject defendant to various other collateral consequences,

9    including but not limited to revocation of probation, parole, or

10   supervised release in another case and suspension or revocation of a

11   professional license.     Defendant understands that unanticipated

12   collateral consequences will not serve as grounds to withdraw

13   defendant’s guilty pleas.

14        11.   Defendant and his counsel have discussed the fact that, and

15   defendant understands that, if defendant is not a United States

16   citizen, the convictions in this case makes it practically inevitable

17   and a virtual certainty that defendant will be removed or deported

18   from the United States.     Defendant may also be denied United States

19   citizenship and admission to the United States in the future.

20   Defendant understands that while there may be arguments that

21   defendant can raise in immigration proceedings to avoid or delay

22   removal, removal is presumptively mandatory and a virtual certainty

23   in this case.   Defendant further understands that removal and

24   immigration consequences are the subject of a separate proceeding and

25   that no one, including his attorney or the Court, can predict to an

26   absolute certainty the effect of his conviction on his immigration

27   status.    Defendant nevertheless affirms that he wants to plead guilty

28

                                          8
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 9 of 20 Page ID #:80



1    regardless of any immigration consequences that his pleas may entail,

2    even if the consequence is automatic removal from the United States.

3                                    FACTUAL BASIS

4         12.   Defendant admits that defendant is, in fact, guilty of the

5    offense to which defendant is agreeing to plead guilty.           Defendant

6    and the USAO agree to the statement of facts provided below and agree

7    that this statement of facts is sufficient to support a plea of

8    guilty to the charge described in this agreement and to establish the

9    Sentencing Guidelines factors set forth in paragraph 14 below but is

10   not meant to be a complete recitation of all facts relevant to the

11   underlying criminal conduct or all facts known to either party that

12   relate to that conduct.

13        During 2014, 2015, and 2016, defendant was a licensed

14   chiropractor who operated his chiropractic practice under a solely

15   owned S-corporation, BJ Park Chiropractic, in Los Angeles,

16   California, in the Central District of California.          Defendant

17   specialized in patients who were involved in automobile accidents.

18   Defendant’s chiropractic business relied, in large part, on business

19   referrals from personal injury attorneys, who had negotiated

20   settlements for their clients to compensate them for their injuries

21   sustained in an auto accident.      The attorneys paid defendant from

22   their clients’ settlements with checks made payable to BJ Park

23   Chiropractic, for services defendant rendered to the referred

24   clients.   As seen on the memo lines of many of the checks were the

25   names of specific clients, referenced settlements, and specific

26   service dates.

27        Defendant deposited some of the checks into BJ Park

28   Chiropractic’s business bank account.        However, during 2014, 2015,

                                          9
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 10 of 20 Page ID #:81



1    and 2016, defendant cashed approximately 425 checks totaling

2    $272,005, $245,377, and $275,437 for tax years 2014, 2015, and 2016,

3    respectively, at a check cashing store, Company 1.          Defendant

4    personally endorsed the checks cashed at Company 1.

5         When it was time to prepare defendant’s corporate tax returns,

6    defendant consulted a tax return preparer.         Each year, defendant told

7    his tax return preparer that the amount of BJ Park Chiropractic’s

8    gross receipts was equal to the amount of money paid to the

9    corporation through the checks deposited into the corporation’s bank

10   accounts.   Defendant provided the tax return preparer the canceled

11   checks and the corporation’s business account statements to support

12   this assertion.

13        Defendant did not tell his tax return preparer of other gross

14   receipts earned, namely, the approximately 425 cashed checks that he

15   cashed at Company 1 that he did not deposit into his corporation’s

16   bank account.    In this way, defendant concealed these additional

17   gross receipts from the tax return preparer, who did not know of this

18   additional income when preparing BJ Park Chiropractic’s corporate

19   income tax returns for each year.

20        Because of defendant’s concealment, a substantial amount of

21   income was not reported on BJ Park Chiropractic’s 2014, 2015, and

22   2016 corporate income tax returns when defendant signed the returns

23   and caused them to be electronically filed with the IRS.           The income

24   defendant received from the approximately 425 cashed checks was not

25   reported as gross receipts on his business tax returns or as income

26   on his personal income tax returns as required.          Defendant’s failure

27   to correctly report BJ Park Chiropractic’s gross receipts in 2014,

28

                                          10
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 11 of 20 Page ID #:82



1    2015, and 2016 resulted in a total tax loss to the United States of

2    America of $252,764.

3         Specifically, defendant filed (1) his 2014 return on February

4    24, 2015, falsely reporting that his gross receipts were $94,728;

5    (2) his 2015 return on February 15, 2016, falsely reporting that his

6    gross receipts were $151,343; and (3) his 2016 return on February 15,

7    2017, falsely reporting that his gross receipts were $160,621.

8    Defendant falsely reported these gross receipts, which were a

9    material matter, on line 1a of Forms 1120 when, as defendant then

10   knew and believed, the actual gross receipts during the years were

11   substantially higher.

12                                 SENTENCING FACTORS

13        13.   Defendant understands that in determining defendant’s

14   sentence the Court is required to calculate the applicable Sentencing

15   Guidelines range and to consider that range, possible departures

16   under the Sentencing Guidelines, and the other sentencing factors set

17   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

18   Sentencing Guidelines are advisory only, that defendant cannot have
19   any expectation of receiving a sentence within the calculated

20   Sentencing Guidelines range, and that after considering the

21   Sentencing Guidelines and the other § 3553(a) factors, the Court will

22   be free to exercise its discretion to impose any sentence it finds

23   appropriate up to the maximum set by statute for the crime of

24   conviction.

25        14.   Defendant and the USAO agree to the following applicable

26   Sentencing Guidelines factors:

27      Base Offense Level:            18        U.S.S.G. §§ 2T1.1(a)(1); 2T4.1

28

                                            11
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 12 of 20 Page ID #:83



1    Defendant and the USAO reserve the right to argue that additional

2    specific offense characteristics, adjustments, and departures under

3    the Sentencing Guidelines are appropriate.

4         15.   Defendant understands that there is no agreement as to

5    defendant’s criminal history or criminal history category.

6         16.   Defendant and the USAO reserve the right to argue for a

7    sentence outside the sentencing range established by the Sentencing

8    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

9    (a)(2), (a)(3), (a)(6), and (a)(7).

10                         WAIVER OF CONSTITUTIONAL RIGHTS

11        17.   Defendant understands that by pleading guilty, defendant

12   gives up the following rights:

13              a.    The right to persist in a plea of not guilty.

14              b.    The right to a speedy and public trial by jury.

15              c.    The right to be represented by counsel – and if

16   necessary have the Court appoint counsel - at trial.           Defendant

17   understands, however, that, defendant retains the right to be

18   represented by counsel – and if necessary have the Court appoint
19   counsel – at every other stage of the proceeding.

20              d.    The right to be presumed innocent and to have the

21   burden of proof placed on the government to prove defendant guilty

22   beyond a reasonable doubt.

23              e.    The right to confront and cross-examine witnesses

24   against defendant.

25              f.    The right to testify and to present evidence in

26   opposition to the charges, including the right to compel the

27   attendance of witnesses to testify.

28

                                          12
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 13 of 20 Page ID #:84



1               g.    The right not to be compelled to testify, and, if

2    defendant chose not to testify or present evidence, to have that

3    choice not be used against defendant.

4               h.    Any and all rights to pursue any affirmative defenses,

5    Fourth Amendment or Fifth Amendment claims, and other pretrial

6    motions that have been filed or could be filed.

7                           WAIVER OF APPEAL OF CONVICTION

8         18.   Defendant understands that, with the exception of an appeal

9    based on a claim that defendant’s guilty plea was involuntary, by

10   pleading guilty defendant is waiving and giving up any right to

11   appeal defendant’s conviction on the offense to which defendant is

12   pleading guilty.    Defendant understands that this waiver includes,

13   but is not limited to, arguments that the statute to which defendant

14   is pleading guilty is unconstitutional, and any and all claims that

15   the statement of facts provided herein is insufficient to support

16   defendant’s plea of guilty.

17     LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE AND COLLATERAL ATTACK

18        19.   Defendant gives up the right to appeal all of the
19   following: (a) the procedures and calculations used to determine and

20   impose any portion of the sentence; (b) the term of imprisonment

21   imposed by the Court, provided it is no more than the high-end of the

22   Sentencing Guidelines range calculated by the Court; (c) the fine

23   imposed by the Court, provided it is within the statutory maximum;

24   (d) to the extent permitted by law, the constitutionality or legality

25   of defendant’s sentence, provided it is within the statutory maximum;

26   (e) the term of probation or supervised release imposed by the Court,

27   provided it is within the statutory maximum; and (f) any of the

28   following conditions of probation or supervised release imposed by

                                          13
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 14 of 20 Page ID #:85



1    the Court: the conditions set forth in Second Amended General Order

2    20-04 of this Court; the drug testing conditions mandated by 18

3    U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

4    conditions authorized by 18 U.S.C. §3563(b)(7).

5         20.   Defendant also gives up any right to bring a post-

6    conviction collateral attack on the conviction or sentence, except a

7    post-conviction collateral attack based on a claim of ineffective

8    assistance of counsel or an explicitly retroactive change in the

9    applicable Sentencing Guidelines, sentencing statutes, or statutes of

10   conviction.    Defendant understands that this waiver includes, but is

11   not limited to, arguments that the statute to which defendant is

12   pleading guilty is unconstitutional, that newly discovered evidence

13   purportedly supports defendant’s innocence, and any and all claims

14   that the statement of facts provided herein is insufficient to

15   support defendant’s pleas of guilty.

16        21.   The USAO agrees that, provided all portions of the sentence

17   are at or below the statutory maximum specified above, the USAO gives

18   up its right to appeal any portion of the sentence, with the

19   exception that the USAO reserves the right to appeal the amount of

20   restitution ordered if that amount is less than $252,764.

21                       RESULT OF WITHDRAWAL OF GUILTY PLEA

22        22.   Defendant agrees that if, after entering guilty pleas

23   pursuant to this agreement, defendant seeks to withdraw and succeeds

24   in withdrawing defendant’s guilty pleas on any basis other than a

25   claim and finding that entry into this plea agreement was

26   involuntary, then (a) the USAO will be relieved of all of its

27   obligations under this agreement; and (b) should the USAO choose to

28   pursue any charge that was either dismissed or not filed as a result

                                          14
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 15 of 20 Page ID #:86



1    of this agreement, then (i) any applicable statute of limitations

2    will be tolled between the date of defendant’s signing of this

3    agreement and the filing commencing any such action; and

4    (ii) defendant waives and gives up all defenses based on the statute

5    of limitations, any claim of pre-indictment delay, or any speedy

6    trial claim with respect to any such action, except to the extent

7    that such defenses existed as of the date of defendant’s signing this

8    agreement.

9                            EFFECTIVE DATE OF AGREEMENT

10        23.   This agreement is effective upon signature and execution of

11   all required certifications by defendant, defendant’s counsel, and an

12   Assistant United States Attorney.

13                                BREACH OF AGREEMENT

14        24.   Defendant agrees that if defendant, at any time after the

15   signature of this agreement and execution of all required

16   certifications by defendant, defendant’s counsel, and an Assistant

17   United States Attorney, knowingly violates or fails to perform any of

18   defendant’s obligations under this agreement (“a breach”), the USAO
19   may declare this agreement breached.        All of defendant’s obligations

20   are material, a single breach of this agreement is sufficient for the

21   USAO to declare a breach, and defendant shall not be deemed to have

22   cured a breach without the express agreement of the USAO in writing.

23   If the USAO declares this agreement breached, and the Court finds

24   such a breach to have occurred, then: (a) if defendant has previously

25   entered guilty pleas pursuant to this agreement, defendant will not

26   be able to withdraw the guilty pleas, and (b) the USAO will be

27   relieved of all its obligations under this agreement.

28

                                          15
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 16 of 20 Page ID #:87



1         25.   Following the Court’s finding of a knowing breach of this

2    agreement by defendant, should the USAO choose to pursue any charge

3    that was either dismissed or not filed as a result of this agreement,

4    then:

5               a.    Defendant agrees that any applicable statute of

6    limitations is tolled between the date of defendant’s signing of this

7    agreement and the filing commencing any such action.

8               b.    Defendant waives and gives up all defenses based on

9    the statute of limitations, any claim of pre-indictment delay, or any

10   speedy trial claim with respect to any such action, except to the

11   extent that such defenses existed as of the date of defendant’s

12   signing this agreement.

13              c.    Defendant agrees that: (i) any statements made by

14   defendant, under oath, at the guilty plea hearing (if such a hearing

15   occurred prior to the breach); (ii) the agreed to factual basis

16   statement in this agreement; and (iii) any evidence derived from such

17   statements, shall be admissible against defendant in any such action

18   against defendant, and defendant waives and gives up any claim under

19   the United States Constitution, any statute, Rule 410 of the Federal

20   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

21   Procedure, or any other federal rule, that the statements or any

22   evidence derived from the statements should be suppressed or are

23   inadmissible.

24           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

25                                 OFFICE NOT PARTIES

26        26.   Defendant understands that the Court and the United States

27   Probation and Pretrial Services Office are not parties to this

28   agreement and need not accept any of the USAO’s sentencing

                                          16
     Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 17 of 20 Page ID #:88



1    recommendations or the parties’ agreements to facts or sentencing

2    factors.

3         27.   Defendant understands that both defendant and the USAO are

4    free to: (a) supplement the facts by supplying relevant information

5    to the United States Probation and Pretrial Services Office and the

6    Court, (b) correct any and all factual misstatements relating to the

7    Court’s Sentencing Guidelines calculations and determination of

8    sentence, and (c) argue on appeal and collateral review that the

9    Court’s Sentencing Guidelines calculations and the sentence it

10   chooses to impose are not error, although each party agrees to

11   maintain its view that the calculations in paragraph 14 are

12   consistent with the facts of this case.        While this paragraph permits

13   both the USAO and defendant to submit full and complete factual

14   information to the United States Probation and Pretrial Services

15   Office and the Court, even if that factual information may be viewed

16   as inconsistent with the facts agreed to in this agreement, this

17   paragraph does not affect defendant’s and the USAO’s obligations not

18   to contest the facts agreed to in this agreement.

19        28.   Defendant understands that even if the Court ignores any

20   sentencing recommendation, finds facts or reaches conclusions

21   different from those agreed to, and/or imposes any sentence up to the

22   maximum established by statute, defendant cannot, for that reason,

23   withdraw defendant’s guilty plea, and defendant will remain bound to

24   fulfill all defendant’s obligations under this agreement.            Defendant

25   understands that no one –- not the prosecutor, defendant’s attorney,

26   or the Court –- can make a binding prediction or promise regarding

27   the sentence defendant will receive, except that it will be within

28   the statutory maximum.

                                          17
Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 18 of 20 Page ID #:89




                                                 6-3-2021
Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 19 of 20 Page ID #:90
Case 2:21-cr-00172-JFW Document 20 Filed 06/03/21 Page 20 of 20 Page ID #:91
